Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated as of June 3, 2008, is made by and between TransDigm Group
Incorporated, a Delaware corporation (the “Company”), and W. Nicholas Howley
(the “Executive”) and is effective as of April 25, 2008 (the “Effective Date”).

RECITALS:

WHEREAS, the Executive is a party to an employment agreement with TransDigm
Holding Company dated as of June 6, 2003, as amended pursuant to an amendment
dated as of February 24, 2006 (the “Prior Employment Agreement”); and

WHEREAS, the term under the Prior Employment Agreement expires July 23, 2008;
and

WHEREAS, the Company and the Executive would like to continue the Executive’s
employment with the Company on the terms set forth herein; and

WHEREAS, TransDigm Holding Company was merged into TransDigm Inc., a wholly
owned subsidiary of the Company.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Certain Definitions.

(a) “Annual Base Salary” shall have the meaning set forth in Section 4(a).

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause” shall mean either of the following: (i) the repeated failure by the
Executive, after written notice from the Board, substantially to perform his
material duties and responsibilities as an officer or employee or director of
the Company or any of its subsidiaries (other than any such failure resulting
from incapacity due to reasonably documented physical or mental illness),
(ii) any willful misconduct by the Executive that has the effect of materially
injuring the business of the Company or any of its subsidiaries, including,
without limitation, the disclosure of material secret or confidential
information of the Company or any of its subsidiaries, or (iii) the Executive’s
conviction of, or pleading “guilty” or “ no contest” to a felony that is or
could reasonably be expected to result in material harm to the Company or any of
its subsidiaries.

(d) “Change in Control” shall mean the occurrence of an event described in (i),
(ii), (iii), (iv) or (v) below:

(i) A change in ownership or control of the Company after the Effective Date
effected through a transaction or series of transactions (other than an offering
of Common Stock to the general public through a registration statement filed
with the Securities and Exchange Commission), including by way of merger,
consolidation or otherwise, whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition.



--------------------------------------------------------------------------------

(ii) The individuals who, as of Effective Date, are members of the Board of
Directors of the Company (the “Incumbent Board”), cease for any reason to
constitute at least fifty percent (50%) of the members of the Board; provided,
however, that if the election, or nomination for election by the Company common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest.

(iv) The consummation of a complete liquidation or dissolution of the Company.

(v) The consummation of a sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
subsidiary).

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended. Reference
to a Section of the Code includes all rulings, regulations, notices,
announcements, decisions, orders and other pronouncements that are issued by the
United States Department of the Treasury, the Internal Revenue Service, or any
court of competent jurisdiction that are lawful and pertinent to the
interpretation, application or effectiveness of such Section.

(f) “Common Stock” shall mean the common stock of the Company, $0.01 par value
per share.

(g) “Company” shall have the meaning set forth in the preamble hereto.

(h) “Compensation Committee” shall mean the Compensation Committee of the Board
whose members shall be appointed by the Board from time to time.

(i) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by reason of his death, the date of his death, and (ii) if the
Executive’s employment is terminated pursuant to Sections 5(a)(ii) - (vi), the
date specified in the Notice of Termination.

(j) “Disability” shall mean the inability of the Executive to perform his duties
and responsibilities as an officer or employee of the Company or any of its
subsidiaries on a full-time basis for more than six months within any 12-month
period because of a physical, mental or emotional incapacity resulting from
injury, sickness or disease.

(k) “Effective Date” shall have the meaning set forth in the first paragraph
hereof.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(m) “Executive” shall have the meaning set forth in the preamble hereto.

(n) “Good Reason” shall mean the occurrence of any of the following: (i) a
material diminution in the Executive’s title, position, duties or
responsibilities (including reporting responsibilities), without his prior
written consent, (ii) a reduction of the Executive’s Annual Base Salary or
annual bonus opportunity without his prior written consent, (iii) Executive is
not re-elected to the Board, (iv) the Company requires the Executive, without
his prior written consent, to be based at any office or location that requires a
relocation greater than 30 miles from Cleveland, Ohio, or (vi) any material
breach of this Agreement by the Company. In addition to the foregoing, the term
“Good Reason” shall also be deemed to exist if the requirements of clauses
(i) and (ii) below are met:

(i) Any of the following events occurs:

(A) There is a change in Executive’s title, position, duties or responsibilities
(including reporting responsibilities) which does not represent a promotion from
the title, position, duties or responsibilities that are provided for under this
Agreement;

 

- 2 -



--------------------------------------------------------------------------------

(B) The Executive is assigned any duties or responsibilities which are
inconsistent with his title, position, duties or responsibilities that are
provided for under this Agreement; or

(C) There is a reduction of the Executive’s aggregate cash compensation
(including bonus opportunities), or a change in Executive’s benefits such that
following such change, Executive’s benefits are not substantially comparable to
those to which he was entitled immediately prior to such change, in each case
without his prior written consent.

(ii) The event described in clause (i) above occurs under any of the following
circumstances:

(A) Within the one year period following a Change in Control,

(B) Prior to the date of a Change in Control, at the request of a third party
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control, or

(C) otherwise in connection with, or in anticipation of, a Change in Control
which has been threatened or proposed.

(o) “Notice of Termination” shall have the meaning set forth in Section 5(b).

(p) “Option Agreements” shall mean the written agreements between the Company
and the Executive pursuant to which the Executive holds or is granted options to
purchase Common Stock, including, without limitation, agreements evidencing
options granted under the Option Plan.

(q) “Option Plan” shall mean any option plan adopted or maintained by the
Company for employees generally.

(r) “Options” as of any date of determination shall mean options held by the
Executive as of such date to purchase Common Stock of the Company.

(s) “Payment Period” shall have the meaning set forth in Section 6(b)(i).

(t) “Term” shall have the meaning set forth in Section 2.

2. Employment. The Company shall continue to employ the Executive and the
Executive shall remain in the employ of the Company, for the period set forth in
this Section 2, in the positions set forth in Section 3 and upon the other terms
and conditions herein provided. The term of employment under this Agreement (the
“Term”) shall be for the period beginning on the Effective Date and ending on
the fifth anniversary thereof unless earlier terminated as provided in
Section 5; provided, however, that unless so earlier terminated or unless the
Executive or the Company shall give written notice to the other of his or its
intention not to renew this Agreement no less than sixty days prior to the
scheduled expiration thereof, upon the fifth anniversary of the Effective Date,
this Agreement shall automatically be renewed for an additional one year period.

3. Position and Duties. During the Term, the Executive shall serve as the
Chairman and Chief Executive Officer of the Company with such customary
responsibilities, duties and authority as may from time to time be assigned to
the Executive by the Board. During the Term, the Executive shall devote
substantially all his working time and efforts to the business and affairs of
the Company; provided, that it shall not be considered a violation of the
foregoing for the Executive to (i) with the prior consent of the Board (which
consent shall not unreasonably be withheld), serve on corporate, industry, civic
or charitable boards or committees (provided, that without such prior consent of
the Board, the Executive shall, subject to the limitation set forth below, be
permitted to continue to serve as a member of the board of directors (or board
of trustees) or as a committee member, as the case may be, of Polypore, Inc.,
Satair A/S, St. Martin de Porres, Gilmour Academy and the Rock and Roll Hall of
Fame), and (ii) manage his personal investments, so long as none of such
activities significantly interferes with the Executive’s duties hereunder.

 

- 3 -



--------------------------------------------------------------------------------

4. Compensation and Related Matters.

(a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate that is no less than $550,000 per annum (the “Annual Base
Salary”), payable in accordance with the Company’s normal payroll practices. The
rate of the Annual Base Salary shall be reviewed by the Compensation Committee
on or prior to each anniversary of the Effective Date during the Term and may be
increased, but not decreased, upon such review.

(b) Bonus. For each fiscal year during the Term, the Executive shall be eligible
to participate in the Company’s annual cash bonus plan in accordance with terms
and provisions which shall be consistent with the Company’s executive bonus
policy in effect as of the Effective Date.

(c) Options. Within 60 days following the approval of an amendment to the 2006
Stock Incentive Plan of the Company as contemplated by this Section 4(c), the
Company shall grant the Executive Options to purchase 800,000 of the shares in
accordance with the incentive stock option program adopted by the Board of
Directors on April 25, 2008 (with the modifications therefrom set forth on
Exhibit A) under the Company’s 2006 Stock Incentive Plan; provided, however,
that if the stockholders of the Company do not approve an amendment to the
Company’s 2006 Stock Incentive Plan increasing the amount of shares of common
stock available for issuance thereunder as approved by the Board of Directors on
April 25, 2008, then the term “first anniversary” shall substituted for the term
“fifth anniversary” wherever such term is referenced in Section 2 of this
Agreement.

(d) Long Term Incentive Compensation. During the Term, the Executive shall be
entitled to participate in the Option Plan or any successor plan thereto or any
other long-term incentive plan implemented by the Company.

(e) Benefits. During the Term, the Executive shall be entitled to participate in
the other employee benefit plans, programs and arrangements of the Company now
(or, to the extent determined by the Board or Compensation Committee, hereafter)
in effect which are applicable to the senior officers of the Company generally,
subject to and on a basis consistent with the terms, conditions and overall
administration thereof (including the right of the Company to amend, modify or
terminate such plans).

(f) Expenses. Pursuant to the Company’s customary policies in force at the time
of payment, the Executive shall be reimbursed for all expenses properly incurred
by the Executive on the Company’s behalf in the performance of the Executive’s
duties hereunder.

(g) Vacation Pay. The Executive shall be entitled to an amount of annual
vacation days per year, and to compensation in respect of earned but unused
vacation days, in accordance with the Company’s vacation policy as in effect as
of the Effective Date. The Executive shall also be entitled to paid holidays in
accordance with the Company’s practices with respect to same as in effect as of
the Effective Date.

(h) Automobile. During the Term, the Company shall provide the Executive with an
annual automobile allowance at a rate not less than that in effect as of the
Effective Date.

(i) Club Membership. During the Term, the Company shall pay on behalf of the
Executive, or reimburse the Executive for, annual membership fees payable in
connection with the Executive’s membership in one country club of the
Executive’s choice.

(j) Tax and Financial Planning Assistance. During the Term, the Company shall,
upon submission of proper documentation, pay on behalf of the Executive, or
reimburse the Executive for, reasonable expenses incurred for professional
assistance in planning and preparing his tax returns and managing his financial
affairs, provided that such expenses do not exceed $33,500 per annum.

 

- 4 -



--------------------------------------------------------------------------------

5. Termination.

(a) The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances and in accordance with subsection (b):

(i) Death. The Executive’s employment hereunder shall terminate upon his death.

(ii) Disability. If the Company determines in good faith that the Executive has
incurred a Disability, the Company may give the Executive written notice of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive, provided that within such 30
day period the Executive shall not have returned to full-time performance of his
duties. The Executive shall continue to receive his Annual Base Salary until the
90th day following the date of the Notice of Termination.

(iii) Termination for Cause. The Company may terminate the Executive’s
employment hereunder for Cause.

(iv) Resignation for Good Reason. The Executive may resign his employment
hereunder for Good Reason.

(v) Termination without Cause. The Company may terminate the Executive’s
employment hereunder without Cause.

(vi) Resignation without Good Reason. The Executive may resign his employment
hereunder without Good Reason.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 5 (other than termination
pursuant to subsection (a)(i)) shall be communicated by a written notice from
the Board or the Executive to the other, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and specifying a Date
of Termination which, except in the case of Termination by reason of Disability
or Termination for Cause pursuant to Section 5(a)(ii) or 5(a)(iii),
respectively, shall be at least 90 days following the date of such notice (a
“Notice of Termination”). In the event of Termination for Cause pursuant to
Section 5(a)(iii), the Executive shall have the right, if the basis for such
Cause is curable, to cure the same within 15 days following the Notice of
Termination for Cause, and Cause shall not be deemed to exist if the Executive
cures the event giving rise to Cause within such 15-day period. In the event of
Termination by the Executive for Good Reason pursuant to Section 5(a)(iv), the
Company shall have the right, if the basis for such Good Reason is curable, to
cure the same within 15 days following the Notice of Termination for Good
Reason, and Good Reason shall not be deemed to exist if the Company cures the
event giving rise to Good Reason within such 15-day period. The Executive shall
continue to receive his Annual Base Salary, annual bonus and all other
compensation and perquisites referenced in Section 4 through the Date of
Termination.

6. Severance Payments.

(a) Termination for any Reason. In the event the Executive’s employment with the
Company is terminated for any reason, the Company shall pay the Executive (or
his beneficiary in the event of his death) any unpaid Annual Base Salary that
has accrued as of the Date of Termination, any unreimbursed expenses due to the
Executive and an amount for accrued but unused sick days and vacation days. The
Executive shall also be entitled to accrued, vested benefits under the Company’s
benefit plans and programs as provided therein. The Executive shall be entitled
to the additional payments and benefits described below only as set forth
herein.

(b) Termination without Cause, Resignation for Good Reason or Termination by
Reason of Death or Disability. Subject to Section 6(c) and (d) and the
restrictions contained herein, in the event of the Executive’s Termination
without Cause (pursuant to Section 5(a)(v)), Resignation for Good Reason
(pursuant to Section 5(a)(iv)) or termination by reason of death or Disability
(pursuant to Section 5(a)(i) or (ii), respectively), the Company shall pay to
the Executive the amounts described in subsection (a). In addition, subject to
Section 6(c) and (d) and the restrictions contained herein, the Company shall do
all of the following:

 

- 5 -



--------------------------------------------------------------------------------

(i) The Company shall pay to the Executive (or his beneficiary in the event of
his death) an amount equal to the “Severance Amount” described below. For
purposes of this Agreement, the Severance Amount is equal to the sum of:

(A) 2.0 times his Annual Base Salary, and

(B) 2.0 times the greater of (I) the total of all bonuses paid (or payable) to
Executive in respect of the fiscal year ending immediately prior to the Date of
Termination, excluding any bonuses that are extraordinary in nature (e.g. a
transaction related bonus), or (II) the target bonuses for the fiscal year in
which the Date of Termination falls, determined in accordance with the Company’s
bonus program or programs, if any.

The Severance Amount as so determined shall be payable to Executive (or his
beneficiary) in substantially equal installments over the 24 month period
following the Date of Termination (the “Payment Period”) in accordance with the
Company’s regular payroll practices.

(ii) The Company shall offer to Executive continuation of any health plan
coverage of Executive in accordance with the requirements of applicable law
(e.g. “COBRA coverage” under the Employee Retirement Income Security Act of
1974), at a monthly cost to Executive that is not greater than the monthly cost
that Executive is being charged for of such coverage or coverages as of the Date
of Termination. The Company may require Executive to complete and file any
election forms that are generally required of other employees to obtain COBRA
coverage; and Executive’s COBRA coverage may be terminable in accordance with
applicable law.

(iii) Notwithstanding the foregoing, in the event that the Company, in good
faith, and based upon clear and compelling written evidence, determines that, at
any time during the Payment Period, Executive is in material breach of his
obligations under Section 7 hereof, upon written notice to Executive, the
Company shall be entitled to suspend payment of the Severance Amount, pending
final determination of breach by a court of competent jurisdiction. In the event
such court finally determines the occurrence of a material breach, the Company
shall be entitled to retain any portion of the Severance Amount then unpaid, and
the Company shall have no further obligation with respect thereto. If instead,
such court finally determines that no such material breach occurred, upon such
determination the Company shall promptly pay Executive the full amount of any
portion of the Severance Amount that was not retained by the Company during such
suspension of payment, plus an amount of interest equal to the prime rate (as
reported in The Wall Street Journal on the date prior to the date of payment)
plus two percent (2%), and shall also reimburse Executive for his court costs
and attorney fees.

(c) Benefits Provided Upon Termination of Employment. If Executive’s termination
or resignation does not constitute a “separation from service,” as such term is
defined under Code Section 409A, Executive shall nevertheless be entitled to
receive all of the payments and benefits that Executive is entitled to receive
under this on account of his termination of employment. However, the payments
and benefits that Executive is entitled to under this Agreement shall not be
provided to Executive until such time as Executive has incurred a “separation
from service” within the meaning of Code Section 409A.

(d) Specified Employee Status Under Section 409A. Furthermore, notwithstanding
any provision of the Agreement to the contrary, if the Executive is a “specified
employee” (as defined by Code Section 409A) at the time of his termination of
employment under this Agreement (or, if later, his “separation from service”
under Code Section 409A), to the extent that a payment, reimbursement or benefit
under Section 6(b) is considered to provide for a “deferral of compensation” (as
determined under Code Section 409A), then such payment, reimbursement or benefit
shall not be paid or provided until six months after the Executive’s separation
from service, or his death, whichever occurs first. Any payments, reimbursements
or benefits that are withheld under this provision for the first six months
shall be payable in a lump sum on the 181st day after such termination of
employment (or, if later, separation from service).

 

- 6 -



--------------------------------------------------------------------------------

The restrictions in this Section 6(d) shall be interpreted and applied solely to
the minimum extent necessary to comply with the requirements of Code
Section 409A(a)(2)(B). Accordingly, payments, benefits or reimbursements under
Section 6(b) or any other part of this Agreement may nevertheless be provided to
Executive within the 6 month period following the date of the Executive’s
termination of employment under this Agreement (or, if later, his “separation
from service” under Code Section 409A), to the extent that it would nevertheless
be permissible to do so under Code Section 409A because those payments,
reimbursements or benefits are (i) described in Treasury Regulations
Section 1.409A-1(b)(9)(iii) (i.e. payments within the limitations therein that
are being made on account of an involuntary termination or termination for good
reason, within the meaning of the Treasury Regulations), or (ii) benefits
described in Treasury Regulations Section 1.409A-1(b)(9)(v) (e.g. health care
benefits).

7. Competition; Nonsolicitation.

(a) During the Term and, following any termination of Executive’s employment for
any reason, for a period equal to (i) the Payment Period, in the case of a
termination of employment for which payments are made pursuant to Section 6(b)
hereof, or (ii) 24 months from the date of such termination in the event of a
voluntary termination of employment by the Executive without Good Reason, or a
termination by the Company for Cause, the Executive shall be subject to the
following restrictions:

(i) The Executive shall not, without the prior written consent of the Board,
directly or indirectly engage in, or have any interest in, or manage or operate
any person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in any business (other than a business that
constitutes less than 5% of the relevant entity’s net revenue and a
proportionate share of its operating income) which competes with any business of
the Company or any entity owned by it anywhere in the world; provided, however,
that the Executive shall be permitted to acquire a stock interest in such a
corporation provided such stock is publicly traded and the stock so acquired
does not represent more than one percent of the outstanding shares of such
corporation.

(ii) The Executive shall not render services to any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that are
designed to advise, assist or otherwise enable such person, firm, corporation,
partnership or business to acquire the stock of, an interest in, or the assets
of, another corporation or business operation that, within the 24 month period
preceding the Date of Termination, the Company has actively pursued, or had
demonstrable plans to pursue, as an acquisition target.

(b) During the Term and for a period of two years following any termination of
the Executive’s employment, the Executive shall not, directly or indirectly, on
his own behalf or on behalf of any other person or entity, whether as an owner,
employee, service provider or otherwise, solicit or induce any person who is or
was employed by, or providing consulting services to, the Company or any of its
direct or indirect subsidiaries during the twelve-month period prior to the date
of such termination, to terminate their employment or consulting relationship
with the Company or any such subsidiary.

(c) In the event the agreement in this Section 7 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it shall be interpreted
to extend only over the maximum period of time for which it may be enforceable,
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court in such action.

8. Nondisclosure of Proprietary Information.

(a) Except as required in the faithful performance of the Executive’s duties
hereunder or pursuant to subsection (c), the Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company and its direct and
indirect subsidiaries, including, without limitation, information with

 

- 7 -



--------------------------------------------------------------------------------

respect to the Company’s and such subsidiaries’ operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment, except for such information which is or becomes publicly
available other than as a result of a breach by the Executive of this Section 8,
or deliver to any person, firm, corporation or other entity any document,
record, notebook, computer program or similar repository of or containing any
such confidential or proprietary information or trade secrets. The parties
hereby stipulate and agree that as between them the foregoing matters are
important, material and confidential proprietary information and trade secrets
and affect the successful conduct of the businesses of the Company and its
direct and indirect subsidiaries (and any successor or assignee thereof).

(b) Upon termination of the Executive’s employment with the Company for any
reason, the Executive shall promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
and its direct and indirect subsidiaries’ customers, business plans, marketing
strategies, products or processes and/or which contain proprietary information
or trade secrets.

(c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel in resisting or otherwise responding to such process.

9. Injunctive Relief. It is recognized and acknowledged by the Executive that a
breach of the covenants contained in Sections 7 and 8 will cause irreparable
damage to the Company and its goodwill, the exact amount of which will be
difficult or impossible to ascertain, and that the remedies at law for any such
breach will be inadequate. Accordingly, the Executive agrees that in the event
of a breach of any of the covenants contained in Sections 7 and 8, in addition
to any other remedy which may be available at law or in equity, the Company
shall be entitled to specific performance and injunctive relief.

10. Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration.

11. Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.

12. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Ohio.

13. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

14. Notices. Any notice, request, claim, demand, document or other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by telex, telecopy, or
certified or registered mail, postage prepaid, as follows:

(a) If to the Company, to:

TransDigm Group Incorporated

1301 East Ninth Street, Suite 3710

Cleveland, Ohio 44114

Attention: Corporate Secretary

 

- 8 -



--------------------------------------------------------------------------------

with copies to:

TransDigm Group Incorporated

1301 East Ninth Street, Suite 3710

Cleveland, Ohio 44114

Attention: Chair, Compensation Committee

and

Baker & Hostetler LLP

3200 National City Center

1900 East Ninth Street

Cleveland, Ohio 44114

Attention: Diane Chapman, Esq.

(b) If to the Executive, to him at the address set forth below under his
signature

with a copy to:

Dominic V. Perry & Associates

631 W. St. Clair Avenue

Cleveland, Ohio 44113

Attention: Dominic V. Perry, Esq.

or at any other address as any party shall have specified by notice in writing
to the other party in accordance with this Section 15.

15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

16. Entire Agreement; Prior Employment Agreement. The terms of this Agreement,
together with the Option Plan and the Option Agreements, are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement, including, but not limited
to, the Prior Employment Agreement and any plans and agreements referenced
therein. The parties further intend that this Agreement, and the aforementioned
contemporaneous documents, shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement. From and after the Effective Date, this Agreement shall supersede the
Prior Employment Agreement, except for any rights or obligations which survive
pursuant to Section 10 thereof.

17. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and
authorized on behalf of the Company by the Compensation Committee. By an
instrument in writing similarly executed, the Executive or the Company may waive
compliance by the other party or parties with any provision of this Agreement
that such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy or power hereunder shall preclude any other or
further exercise of any other right, remedy or power provided herein or by law
or in equity.

18. No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

19. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
panel of three arbitrators in Cleveland, Ohio, in accordance with the rules of
the American Arbitration

 

- 9 -



--------------------------------------------------------------------------------

Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
Section 7 or 8 of this Agreement and the Executive hereby consents that such
restraining order or injunction may be granted without the necessity of the
Company’s posting any bond; and provided further, that the Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. Each of the parties hereto shall bear its
share of the fees and expenses of any arbitration hereunder.

20. Indemnification and Insurance. The Company shall indemnify the Executive to
the fullest extent permitted by the laws of the State of Delaware, as in effect
at the time of the subject act or omission, and shall advance to the Executive
reasonable attorneys’ fees and expenses as such fees and expenses are incurred
(subject to an undertaking from the Executive to repay such advances if it shall
be finally determined by a judicial decision which is not subject to further
appeal that the Executive was not entitled to the reimbursement of such fees and
expenses) and he shall be entitled to the protection of any insurance policies
the Company shall elect to maintain generally for the benefit of its directors
and officers (“Directors and Officers Insurance”) against all costs, charges and
expenses incurred or sustained by him in connection with any action, suit or
proceeding to which he may be made a party by reason of his being or having been
a director, officer or employee of the Company or any of its subsidiaries or his
serving or having served any other enterprise as a director, officer or employee
at the request of the Company (other than any dispute, claim or controversy
arising under or relating to this Agreement). The Company covenants to maintain
during the Term and for a reasonable period of time thereafter (which period
shall not be less than five years) for the benefit of the Executive (in his
capacity as a current or former officer and director of the Company, as
applicable) Directors and Officers Insurance providing customary benefits to the
Executive with respect to all periods during the Term.

21. Legal Expenses. The Company shall pay the Executive’s reasonable fees and
costs incurred in connection with the preparation and negotiation of this
Agreement.

22. Personal Use of Company Aircraft. The Executive shall be permitted to use an
aircraft owned by the Company or used by the Company pursuant to a service
agreement for personal purposes up to 12 times per year (round trip travel
considered one use), provided there is no interference with the Company’s use of
the aircraft for business purposes as outlined in the Company’s “Use of Company
Aircraft” policy. Income will be imputed to the Executive for tax purposes with
regard to such personal use of the Company’s aircraft at the Standard Industry
Fare Level (SIFL) rate, as published by the Internal Revenue Service, or as
otherwise may be required under applicable law.

23. Post-Termination Assistance. The Executive agrees that, for a reasonable
period after the Executive’s termination of employment for any reason, the
Executive will assist the Company and its subsidiaries in defense of any claims
that may be made against any of them, to the extent that such claims may relate
to services performed by the Executive for any of them in connection with his
employment with the Company. The Executive agrees to promptly inform the Company
if the Executive becomes aware of any lawsuits involving such claims that may be
filed against the Company or any of its subsidiaries. The Company agrees to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including reasonable travel expenses.
The Company agrees to provide reasonable notice of its need for such assistance
and compensation to Executive for such assistance at a rate equal to $500.00 per
hour, based on the actual number of hours and quarter hours of assistance
provided. Executive shall not be required to render more than 40 hours per month
of assistance under this provision, but may elect to render more hours per
month. The Executive also agrees to the extent not otherwise prohibited by law,
to promptly inform the Company if asked to assist in any investigation of the
Company or any of its subsidiaries that may relate to services performed by the
Executive for any of them, regardless of whether a lawsuit has then been filed
against any of them with respect to such investigation.

[signature page follows]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

TRANSDIGM GROUP INCORPORATED By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Executive Vice President, Chief Financial Officer
and Secretary EXECUTIVE

/s/ W. Nicholas Howley

W. Nicholas Howley Address: 9725 Lake Shore Blvd. Bratenahl, Ohio 44108

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A – OPTION AGREEMENT

OUTLINE OF OPTION AGREEMENT TERMS

Options to purchase 800,000 shares

Vesting per terms of the 2008 program

If Executive incurs a termination of employment under any of the circumstances
described in Section 5(a)(i) of his Employment Agreement (death),
Section 5(a)(ii) of his Employment Agreement (Disability), Section 5(a)(iv) of
his Employment Agreement (Resignation for Good Reason) or Section 5(a)(v) of his
Employment Agreement (Termination without Cause), vesting will continue after
termination of employment as provided below:

 

Termination Date

   Percent of Remaining
Options That May
Continue to Vest

Prior to 1st anniv of Effective Date

   0%

On or after 1st anniv but prior to

2nd anniv of Effective Date

   20%

On or after 2nd anniv but prior to

3rd anniv of Effective Date

   40%

On or after 3rd anniv but prior to

4th anniv of Effective Date

   60%

On or after 4th anniv but prior to

5th anniv of Effective Date

   80%

On or after 5th anniv

   100%

Percentage of remaining options permitted to vest will be spread ratably over
the performance vesting schedule and time vesting schedule.

 

- 12 -